Judgment and order affirmed, with costs. Hill, P. J., McNamee, Crapser and Bliss, JJ., concur; Heffernan, J., dissents. The complaint alleged a cause of action on a promissory note. The answer pleaded section 1077-b of the Civil Practice Act, the moratorium statute. Simultaneously with the giving of the note defendants gave a real estate mortgage and a chattel mortgage in separate documents. The real estate mortgage not being the “ sole ” security for the debt, the statute did not apply. [152 Mise. 724.]